This is an appeal from the determination of a deficiency in income tax for the year 1919 in the amount of $268.07.
FINDINGS OP PACT.
The taxpayer is a Pennsylvania corporation with its principal office in Pittsburgh.
*11In 1906 the taxpayer acquired certain property at a cost of $33,-613.48. The Commissioner determined the value of such property on March 1, 1913, at $40,113.48.
During the taxable year in question the taxpayer sold the property at a price not disclosed by the record but which gives rise to the alleged profit upon which the deficiency in tax determined by the Commissioner is based.
Between 1913 and 1919 the taxpayer claimed no depreciation in connection with the said property, and none was entered upon its books.
. In computing the profit realized by the taxpayer from the sale of the property, the Commissioner deducted from the value as of March 1,1913, a sum representing depreciation of buildings between that date and the date the property was sold.
The taxpayer claimed that the Commissioner erred in the above-mentioned computation.
DECISION.
The determination of the Commissioner is approved.